NUMBER 13-10-00202-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                  IN RE: JAMES COSENTINO


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                    Before Justices Yañez, Rodriguez, and Garza
                         Memorandum Opinion Per Curiam1

        Relator, James Cosentino, filed a petition for writ of mandamus in the above cause

on April 9, 2010. On April 13, 2010, the Court entered an order directing the real party in

interest, Sally Peters, to file a response to the petition for writ of mandamus. Subsequently,

the real party in interest requested and received an extension of time to file her response,

and such response was duly filed on May 3, 2010. On May 11, 2010, relator filed a reply

to this response, and on May 12, 2010, relator further filed an “Emergency Motion for Stay

and for Injunctive Relief against Real Party in Interest.”


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
      The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the reply thereto, is of the opinion that relator has not shown himself

entitled to the relief sought.   Accordingly, the petition for writ of mandamus and

“Emergency Motion for Stay and for Injunctive Relief” are DENIED. See TEX . R. APP. P.

52.8(a).

                                                      PER CURIAM


Delivered and filed the
17th day of May, 2010.




                                           2